Title: To George Washington from Major General Philemon Dickinson, 22 June 1778
From: Dickinson, Philemon
To: Washington, George


                    
                        Dear Sir
                        Drawbridge [near Bordentown, N.J.]22 June 1778. 11 OClock
                    
                    The Enemy are advancing very fast upon the Bordentown road—they are so superior in Horse, that they push our few, where ever they see them—from every present Appearance, they will pass by Trenton, they will meet great opposition at this Bridge, as I am determined to defend it, as long as tis possible. I have the honor to be, Your Excellency’s Most Obt
                    
                        Philemon Dickinson
                    
                